 



Exhibit 10.5
TERMINATION OF LEASE
     THIS TERMINATION OF LEASE (this “Termination”) is made as of the 4th day of
January, 2007, by and between 7007 Palmetto Investments, LLC, a Florida limited
liability company (“Landlord”), and SBS Miami Broadcast Center, Inc., a Delaware
corporation (“Tenant”).
RECITALS:
     A. Pursuant to that certain Lease, dated as of October 25, 2006 (the
“Lease”), Landlord has leased to Tenant and Tenant has leased from Landlord that
property and the improvements situate thereon at 7007 N.W. 77th Avenue, Miami,
Florida, together with a parcel of vacant land adjacent to, all as more
particularly described in the Lease (the “Premises”).
     B. Landlord and Tenant desire hereby to terminate the Lease upon the terms,
covenants, conditions and provisions hereinafter set forth.
     NOW, THEREFORE, in consideration of the sum of TEN & NO/100 DOLLARS
($10.00) and other good and valuable consideration, the receipt, sufficiency and
adequacy of which are hereby acknowledged, Landlord and Tenant hereby agree as
follows:
     1. Incorporation of Recitals. The foregoing Recitals are true and correct
and are incorporated herein by this reference, as if set forth in their
entirety.
     2. Termination. The parties hereby terminate the Lease as of January 4,
2007 (the “Termination Date”). As of the Termination Date the Lease shall be
null and void and of no further force and effect, and neither party shall have
any further rights, liabilities or obligation thereunder (except as specified in
this Termination Agreement).
     3. Mutual Release. In consideration of the mutual agreements and covenants
contained herein, each of Landlord and Tenant mutually release the other from
any and all loss, cost, damage, expense, claim or charge, arising out of or in
any way connected with the Lease, including, without limitation any default by
Tenant under the Lease.
     4. Authority of Tenant. Tenant represents and warrants to Landlord that
Tenant has full right, power and authority to execute, deliver and perform this
Termination Agreement, that the person executing this Termination Agreement on
behalf of Tenant has full right, power and authority to bind Tenant to the terms
and conditions of this Termination Agreement and that all necessary corporate
action has been taken by Tenant to duly authorize the execution, delivery and
performance of this Termination Agreement. The person executing this Termination
Agreement on behalf of Tenant represents to Landlord that he or she has full
right, power and authority to bind Lessee to the terms and conditions of this
Termination Agreement.
     5. Authority of Landlord. Landlord represents and warrants to Tenant that
Landlord has full right, power and authority to execute, deliver and perform
this Termination Agreement, that the person executing this Termination Agreement
on behalf of Landlord has full right, power and authority to bind Landlord to
the terms and conditions of this Termination Agreement and

 



--------------------------------------------------------------------------------



 



that all necessary corporate action has been taken by Landlord to duly authorize
the execution, delivery and performance of this Termination Agreement. The
person executing this Termination Agreement on behalf of Landlord represents to
Tenant that he or she has full right, power and authority to bind Lessor to the
terms and conditions of this Termination Agreement.
     IN WITNESS WHEREOF, the parties have duly executed this Termination
Agreement on the day and year set forth below.



Signed, sealed and delivered in the
presence of:
 
 
 

Print Name:  

 

 
 

Print Name:  

 

 
 

Print Name:  

 

 
 

Print Name:  

 

LANDLORD:
 
7007 Palmetto Investments, LLC,
a Florida limited liability company
By: Jose I. Juncadella, P.A., a Florida
professional association, Manager
By: /s/ Jose I. Juncadella

 
Jose I. Juncadella, President

Dated:   January 4, 2007

 

TENANT:
SBS Miami Broadcast Center, Inc., a
Delaware corporation
By: /s/ Joseph A. Garcia

 

Print Name:   Joseph A. Garcia

 

Its:   EVP/CFO/Secretary

 

Dated:   January 4, 2007

 



